DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, line 3 states the term “may be” which renders the claim indefinite as it appears the limitations are optional and not required by the invention.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Regarding claim 5, line 1 states the term “may” which renders the claim indefinite as it appears the limitations are optional and not required by the invention.  Applicant should amend to clearly and distinctly point out the limitations of the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Deerberg (WO 2000/59296).

Regarding claim 1, Deerberg discloses an at least partially floorless semirigid poultry enclosure (10) configured to flex and/or adjust to accommodate undulating terrain during movement across a field, the semirigid poultry enclosure (10) comprising: a semirigid foundation (20, 30 with openings at elements 14) including one or more flexible joints (29, 31) disposed between two or more rigid structural elements (the foundation elements 20, 30); multiple wall barriers (24) coupled to the semirigid foundation (20, 30); a roof barrier (26) coupled to one or more of the multiple wall barriers (24) and/or the semirigid foundation (20, 30), such that the semirigid foundation (20, 30), multiple wall barriers (24), and the roof barrier (26) form the floorless semirigid poultry enclosure (10); multiple wheels (14) coupled to the semirigid 

Regarding claim 3, Deerberg discloses a semirigid frame (12) coupled to the semirigid foundation (20, 30), the one or more of the multiple wall barriers (24) may be coupled to the semirigid frame (12).

Regarding claim 4, Deerberg discloses wherein the flexible joints (29, 31) include one or more of a pivot point joint, a universal joint ("U-joint"), a hinge joint, a prismatic joint, a ball joint, a revolute joint, a hooke joint, and/or any other joint that would facilitate movement between the rigid structural elements (as can be clearly seen in Figs 3, 4, the flexible joints are hinge joints that allow for pivoting of the wall, foundation and roof elements).

Regarding claim 5, Deerberg discloses wherein the flexible joints (29, 31) may comprise a flexible material such that the rigid structural elements (20, 30) are coupled together via a flexible material (the joints are hingable which would allow for a flexing action during movement).

Regarding claim 6, Deerberg discloses wherein the one or more wall barriers (24) have multiple layers (Fig. 2, at door element 28, depicts multiple layers) with one or more slits along its length in order to conform to the contours of the field and/or close any gaps through which the animals could escape (Fig. 2).

Regarding claim 7, Deerberg discloses wherein the one or more wall barriers (24) are rigid and coupled together via flexible wall connectors (23) that allow at least partial flexibility between the one or more wall barriers (24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Deerberg (WO 2000/59296) in view of Steele (US 4048959).

Regarding claims 2, 8, Deerberg discloses the invention substantially as set forth above, but does not expressly disclose wherein the multiple wheels are independently motorized, and wherein multiple wheels comprise one or more drive casters having independent drive and/or rotation such that the drive casters are independently motorized wheels.
However, Steele discloses a similar animal enclosure with wheels (rear wheels 182, 184) that are independently motorized (motor 140 controls the rear wheels 182, 184), and wherein multiple wheels (182, 184) comprise one or more drive casters having independent drive and/or rotation such that the drive casters (by way of swivel means 271 are independently motorized wheels (motor 140 controls the rear wheels 182, 184).


Regarding claims 9, 10, Deerberg discloses the invention substantially as set forth above, but does not expressly disclose wherein the rigid structural elements comprise one or more of metal piping, metal framing, metal beams, wood beams, rubber, fiberglass, plastic, steel, aluminum, epoxy, and/or a composite material, and wherein the wall barriers comprise one or more of and/or a combination of fences, walls, netting, wood, paneling, mesh, wire, cloth, metal sheeting, shingles, tarpaper, windows, canvas, plastic, tarp, and/or rubber.
However, Steele discloses a similar animal enclosure with rigid structural elements (16, 40, 46, 48) that are made of fiberglass (Column 3, line 65 – Column 4 line 7) and wherein the wall barriers (14) are made of heavy mesh (230).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Deerberg, by making the rigid structural elements of fiber glass and the wall elements of mesh, as taught by Steele, for the purpose of providing the structure with a rigid lightweight structure and the ability to provide airflow therethrough.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MONICA L BARLOW/Primary Examiner, Art Unit 3644